Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1-4, 7-17 is withdrawn in view of the newly discovered reference(s) to JP 2008-150725.  Rejections based on the newly cited reference(s) follow.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada, U.S. Patent No. 8,796,163 in view of JP 2008-150725.
Okada discloses a multilayered fabric comprising cross laid warp and weft tape, (flat),  yarns.  The cross laid structure is then consolidated and bonded by weaving additional yarns on the top and bottom of the tape yarns to form a strongly consolidated structure, (i.e., ensure dimensional stability).  See col. 4, lines 13-37.  The material of Okada is capable of being used as 
Okada differs from the claimed invention because it does not disclose the additional weaving yarns are woven in a leno weave pattern.
However, JP ‘375 teaches that a leno weave pattern as claimed is suitable for securing and reinforcing a nonwoven reinforcement for structural materials such as resin, mortar and concrete.  See paragraph 0002, paragraph 0017 and figures. 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a leno weave as taught in JP ‘375 as the weave pattern for the reinforcement of Okada, in view of its art recognized suitability for this intended purpose.    
Claims 1-4, 7-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie et al, EP 0,153,374 in view of JP 2008-150725.
Currie discloses a composite material composed of a matrix of a water hardenable material such as Portland cement having therein a textile reinforcement wherein the textile reinforcement comprising cross laid tapes which are consolidated by additional yarns and/or by adhesives.  See abstract, page 5, lines 14-23.   Figure 2 shows an embodiment comprising cross 
Currie differs from the claimed invention because it does not clearly teach that the binding network is a woven fabric.  
However, JP ‘375 teaches that a leno weave pattern as claimed is suitable for securing and reinforcing a nonwoven reinforcement for structural materials such as resin, mortar and concrete.  See paragraph 0002, paragraph 0017 and figures. 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a leno weave as taught in JP ‘375 as the weave pattern for the reinforcement of Okada, in view of its art recognized suitability for this intended purpose.    
It further would have been obvious to have selected from known adhesives to bond the network such as hot melt adhesive, polyolefins, etc.  
With regard to the particularly claimed compositions for the matrix, Currie teaches employing cements and resin based binders which correspond to the composition of claim 7.  See page 1, final paragraph.
With regard to the claimed process, Currie teaches embedding the textile reinforcement in the matrix.  It would have been obvious to have selected known means of coating such as spraying, troweling, etc., to combine the two components.
Applicant’s amendments filed 9/4/20 have overcome the previous art rejections.  New rejections are set forth above in view of the IDS filed 9/29/20. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789